Citation Nr: 0428374	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  98-01 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1978 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1997 by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On November 6, 2003, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  

At the hearing in November 2003, the veteran asserted a claim 
of entitlement to service connection for tinnitus.  That 
claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Organic diseases of the nervous 
system, to include sensorineural hearing loss, may be 
presumed to have been incurred in service when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that at the hearing in November 2003 the 
veteran, through his representative, waived his right to any 
further VCAA notices.

The veteran's claims file does not contain the veteran's 
service medical records from his period of active service.  
In a statement received in September 2003, the veteran stated 
that a report of an examination at the time of his separation 
from service showed hearing loss in the left ear, and the 
veteran testified that as a sonar technician in the Navy his 
hearing was tested in service every four months.  A 
regulation implementing the VCAA provides that VA will make 
as many requests as are necessary to obtain relevant records, 
including service medical records, from a Federal department 
or agency. VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2003).  The veteran's service medical records are relevant 
to his claim on appeal.  As it does not appear from the 
record that VA has complied with 38 C.F.R. § 3.159(c)(2) with 
regard to the veteran's service medical records, further 
development is indicated and this case will be remanded for 
further efforts to obtain the service medical records.

In support of his claim, the veteran has submitted a private 
audiogram dated in March 1983 which he contends shows hearing 
loss in his left ear within one year of his separation from 
service.  He has also submitted a copy of a handwritten 
statement dated in May 1983 to the effect that the veteran 
should be informed that his hearing acuity in the left ear 
was decreased at 3000 Hertz at the time of his discharge from 
service.  The veteran testified that the statement in 
question was written by a doctor at his former place of 
employment.  In addition, in December 1996, a VA audiologist 
who had tested the veteran's hearing stated that the 
veteran's auditory acuity in the right ear was within normal 
limits in all frequencies but that he had mild sensorineural 
hearing loss in the left ear at 3000 and 4000 Hertz which was 
most consistent with noise exposure.  At the hearing in 
November 2003, the veteran testified that in service he was 
subjected to loud noise in his work as a sonar technician and 
also when he participated in dry-dock work on a ship.

The Board finds that a VA audiological examination is needed 
in this case to determine whether the veteran currently has 
hearing loss disability for VA purposes under the criteria of 
38 C.F.R. § 3.385 (2004).  The Board also finds that an 
opinion by a specialist in otolaryngology on the issue of the 
likelihood of a relationship between any current hearing loss 
disability and the veteran's service is needed to decide the 
appeal.  See 38 C.F.R. § 3.159(c)(4) (2004).  Although the 
record reveals that the veteran failed to report for VA fee-
basis examinations in July 1998, May 1999, and December 2000, 
the veteran has testified that he was homeless during much of 
the time in recent years and did not receive the examination 
notices.  To afford the veteran every opportunity to 
substantiate his claim, the Board will request that the 
necessary examinations be re-scheduled.  However, the Board 
points out to the veteran that a regulation provides that, 
when entitlement to a benefit cannot be established without a 
current VA examination, and a claimant without good cause 
fails to report for such examination, an original 
compensation claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(a)(b) (2004).  The veteran is 
reminded of his obligation to keep VA apprised of his current 
mailing address.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should attempt to obtain the 
veteran's service medical records by 
contact with the National Personnel 
Records Center, the Navy, or other 
facilities to which the records may have 
been sent.

2.  The RO should then arrange for the 
veteran to be examined by a VA 
audiologist and a VA specialist in 
otolaryngology, if available.   The 
audiologist should report the results of 
pure tone and speech discrimination 
testing of the veteran.  It is imperative 
that the specialist in otolaryngology 
review the pertinent records in the 
claims file, to include results of VA and 
private audiograms. The specialist in 
otolaryngology should respond to the 
following question:  Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that current 
hearing loss in the left ear and/or right 
ear, if found, is related to the 
veteran's claimed noise exposure while on 
active naval duty from August 1978 to 
August 1982?  A rationale for the opinion 
expressed should be provided. 

3.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on consideration of 
all of the evidence of record.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter which 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


